Citation Nr: 0836842	
Decision Date: 10/27/08    Archive Date: 11/05/08

DOCKET NO.  07-21 864	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and son-in-law


INTRODUCTION

The veteran had active service from September 1942 to 
December 1945.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a May 2006 rating decision of the St. Louis, 
Missouri Regional Office (RO) of the Department of Veterans 
Affairs (VA).


FINDING OF FACT

Service records establish that the veteran's claimed exposure 
to acoustic trauma in service is consistent with the 
circumstances of his service, and the veteran is competent to 
report having experienced tinnitus since service.


CONCLUSION OF LAW

Tinnitus was incurred in active service.  38 U.S.C.A. 
§§ 1110, 1154, 5103, 5103A, 5107 (West 2002 & Supp. 2007); 38 
C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Notice

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2007); 38 C.F.R. § 3.159(b) (2007); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005); rev'd on other grounds, 
444 F.3d 1328 (Fed. Cir. 2006).

On March 3, 2006, the United States Court of Appeals for 
Veterans Claims (Court) issued its decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  The Court in Dingess/Hartman holds that the 
VCAA notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a "service 
connection" claim.  As previously defined by the courts, 
those five elements include:  (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  Upon 
receipt of an application for "service connection," 
therefore, the Department of Veterans Affairs (VA) is 
required to review the information and the evidence presented 
with the claim and to provide the claimant with notice of 
what information and evidence not previously provided, if 
any, will assist in substantiating or is necessary to 
substantiate the elements of the claim as reasonably 
contemplated by the application.  This includes notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.

VA issued a VCAA notice letter dated in February 2006 from 
the agency of original jurisdiction (AOJ) to the appellant.  
This letter informed the appellant of what evidence was 
required to substantiate his claim for service connection.  
This letter also informed him of his and VA's respective 
duties for obtaining evidence.  A March 2006 VCAA notice 
letter discussed the law pertaining to the assignment of a 
disability evaluation and an effective date in compliance 
with Dingess/Hartman.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims held, in part, 
that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), 
must be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim for 
VA benefits.  In the present case, the unfavorable AOJ 
decision that is the basis of this appeal was decided after 
the issuance of an initial, appropriate VCAA notice.  As 
such, there was no defect with respect to timing of the VCAA 
notice.

The appellant has been provided with every opportunity to 
submit evidence and argument in support of his claims and to 
respond to VA notice.  Further, the Board finds that the 
purpose behind the notice requirement has been satisfied 
because the appellant has been afforded a meaningful 
opportunity to participate effectively in the processing of 
his claims.  

Duty to Assist

With regard to the duty to assist, the claims file contains 
the veteran's service medical records, a report of VA 
examination, and reports of post-service VA evaluation.  
Additionally, the claims file contains the veteran's own 
statements in support of his claims.  In this regard, the 
veteran provided testimony at a hearing before the 
undersigned Veterans Law Judge at the local RO in March 2008.  
A transcript of the hearing is of record.  The Board has 
carefully reviewed such statements and concludes that he has 
not identified further evidence not already of record.  The 
Board has also reviewed the medical records for references to 
additional treatment reports not of record, but has found 
nothing to suggest that there is any outstanding evidence 
with respect to the veteran's claim.  

Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the veteran in developing the facts 
pertinent to his claim.  Essentially, all available evidence 
that could substantiate the claim has been obtained.  There 
is no indication in the file that there are additional 
relevant records that have not yet been obtained.



Legal Criteria

A veteran is entitled to service connection for a disability 
resulting from a disease or injury incurred or aggravated 
during active service.  See 38 U.S.C.A. § 1110; 38 C.F.R. 
§ 3.303(a).  Service connection also is permissible for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes the disease 
was incurred in service.  38 C.F.R. § 3.303(d).  

Tinnitus, as an organic disease of the nervous system, will 
be presumed to have been incurred or aggravated in service if 
manifested to a compensable degree within one year after 
service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. 
§§ 3.307, 3.309.  This presumption is rebuttable by probative 
evidence to the contrary.

If there is no evidence of a chronic condition during 
service, or during an applicable presumptive period, then a 
showing of continuity of symptomatology after service is 
required to support the claim.  See 38 C.F.R. § 3.303(b).  
Evidence of a chronic condition must be medical, unless it 
relates to a condition to which lay observation is competent.  
See Savage v. Gober, 10 Vet. App. 488, 495-498 (1997).  

In each case where a veteran is seeking service connection 
for any disability, due consideration shall be given to the 
places, types, and circumstances of such veteran's service as 
shown by such veteran's service record, the official history 
of each organization in which such veteran served, such 
veteran's medical records, and all pertinent medical and lay 
evidence.  38 U.S.C.A. § 1154(a) (West 2002).

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

When all of the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a fair preponderance of the evidence is 
against the claim, in which case the claim is denied.  
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Analysis

Based on the evidence of record, and with resolution of doubt 
in the veteran's favor, the Board finds that the evidence of 
record supports the veteran's claim of entitlement to service 
connection for tinnitus.  38 C.F.R. § 3.102.  

The service medical records, including the reports of 
examination for entrance into service in September 1942 and 
examination for discharge from service in December 1945, are 
negative for any complaints or findings relative to tinnitus.  
Post-service VA treatment reports are also negative for any 
complaints or findings of tinnitus, including when seen for 
fitting and adjustment of hearing aids, and the veteran 
denied that he had tinnitus on VA examination in May 2006.  
Significantly, however, the veteran and his son-in-law 
reported in testimony under oath at the personal hearing in 
March 2008 before the undersigned Veterans Law Judge that the 
veteran had had constant roaring in his ears since service, 
and that he had not known that such roaring was tinnitus.  It 
was indicated that the May 2006 VA examiner had only asked if 
he had ringing in his ears, which he denied.

The Board concedes that the veteran was exposed to acoustic 
trauma in service, as consistent with the circumstances of 
his service, to include his military occupational specialty 
as a machinist's mate.  In this regard, the veteran has 
provided testimony that he worked in the engine room aboard 
ship without hearing protection.  38 U.S.C.A. § 1154(a) (West 
2002).  The May 2006 VA examiner opined that the veteran's 
post-service hearing loss may not be dissociated from the 
veteran's acoustic trauma in service.  Although no nexus 
opinion was provided at that time relative to tinnitus, as 
the veteran had denied having tinnitus at that time, the 
Board finds that, with resolution of doubt in the veteran's 
favor, the evidence of record is sufficient to establish that 
the veteran has tinnitus that is etiologically related to 
exposure to acoustic trauma in service.  In this regard, the 
Board finds that the veteran is competent to report having 
experienced roaring in his ears since service, and the record 
establishes that the circumstances of his service are 
consistent with exposure to acoustic trauma.  As the May 2006 
VA examiner opined that the veteran's post-service hearing 
loss may not be dissociated from the veteran's acoustic 
trauma in service, the Board finds that there is no evidence 
of record that dissociates the veteran's tinnitus from 
acoustic trauma in service.  In view of the foregoing, and 
with resolution of doubt in the veteran's favor, the Board 
finds that the evidence of record supports service connection 
for tinnitus.


ORDER

Entitlement to service connection for tinnitus is granted.



____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


